The offense is the unlawful transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
No facts are brought forward for review.
An exception was taken to the sufficiency of the indictment upon the ground that it failed to contain an averment that the intoxicating *Page 430 
liquor was transported for sale. Such an averment was not necessary. See Crowley v. State, 92 Tex.Crim. Rep.; Johnson v. State, 93 Tex.Crim. Rep..
The judgment is affirmed.
Affirmed.